DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/20 has been entered.

Response to Arguments
Applicant's arguments filed 11/09/20 have been fully considered but they are not persuasive. 
On pages 12-13, regarding 112 rejections Applicant argues they have simply been their own lexicographer, and thus the Examiner’s notice that certain terms were not terms “of art” is improper since a person of ordinary skill would actually understand what Applicant means. 
On pages 13-14 Applicant summarizes generally their invention and argues that certain indefinite phrases have been removed from the claim such as “normal” operation/operating temperature. 


    PNG
    media_image1.png
    327
    704
    media_image1.png
    Greyscale

Applicant then also states “alerts” are generally described on pages 28 line 17 to page 30 line 2, and page 32 line 12 to page 35 line 33. Applicant argues accordingly that the “exoskeleton control based on a degree of severity of a safety alert condition is understood by those of ordinary skill in the art in view of the specification”.
The Examiner respectfully disagrees. Although Applicant argues that a “safety alert condition” is a “special definition” which has definitions on pages 3, 28-30, and 32-35 of the originally filed specification, the content of 8 pages of the specification cannot possibly be read into what the term “safety alert condition” is. Applicant’s page 3 of the specification appears to indicate that “alerts” are “associated with a hazard as to which the user may otherwise be unaware of”, “as to which a user can perform a  specific one of the eight pages Applicant has indicated comprise a special definition for “safety alert condition”, the Examiner is completely unable to determine what is actually covered by the definition and what isn’t, and what criteria are used to judge whether something is a “safety alert condition” and what isn’t.  The phrase is unclear based on Applicant’s current explanation of its meaning.
On pages 15-16 Applicant argues that amendments overcome remaining 112 rejections.
The Examiner respectfully disagrees, noting again the rejections of record don’t appear to be addressed and claims not amended to clarify. Notably, Applicant has indicated that all the rejections hinge on the “safety alert condition” arguments and explanations above. However, most of the rejections of record aren’t related to this at all, and clarification or addressing of these in the response or claims is required.  
On pages 16-17 regarding prior art rejections Applicant summarizes the rejection of record. On page 18 Applicant argues that they are actually arguing that it is the combination of references they believe to be deficient in teaching the claim limitations. Applicant notes that Goldfarb is not disputed for teaching a safety alert condition relating to battery level, and a visual indicator of that battery level does indicate a degree of severity. Applicant argues however that Goldfarb does not control the joint specifically based upon the determined battery level. Applicant argues further that they don’t dispute that Sandler does teach joint control based on sensor information, but argues 
The Examiner respectfully disagrees, noting that there does not appear to be any critical link that is missed within the combination. Notably, Goldfarb teaches it is known to monitor and visually indicate a safety alert condition (e.g. by a sensor)…Sandler teaches it is known to monitor and control a joint based on a sensor. Taking information from a sensor and controlling a joint based on its information is not novel, and is in fact done in most exoskeleton, orthotic, and prosthetic devices on the market. The Examiner maintains there is no missing “link” between the two references, and a direct line of reasoning to modify one in view of the other, to arrive at the claimed invention, is clearly present. 
The Examiner again reiterates that while Applicant argues Sandler teaches “general” control over a joint based on sensor information, it is unclear what Applicant believes is not taught. Since Goldfarb teaches sensors which detect battery level, Goldfarb teaches displaying information regarding battery level, and Sandler teaches controlling a device based on displayed sensor information, the Examiner maintains all aspects of the claimed invention are taught by the proposed combination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,10,13,18-19,21-22,24-25,28,30,32,40,45,48,65,68,71,74,87 and 92-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what “a safety alert condition” comprises. The claim does not describe what a “safety alert condition” is, and it is not a known term in the art. Applicant’s response to arguments mailed 11/03/20 appear to indicate that the “safety alert condition” is a “special definition” which has definitions on pages 3, 28-30, and 32-35 of the originally filed specification. However, the content of 8 pages of the specification cannot be read into what the term “safety alert condition” is. Applicant’s page 3 of the specification appears to indicate that “alerts” are “associated with a hazard as to which the user may otherwise be unaware of”, “as to which a user can perform a  specific action to resolve” and “are accompanied by solid red, flashing red, and flashing yellow LEDs, respectably in exemplary conventional alert color schemes” and that indicates that don’t meet these criterial “are not considered alerts”. Accordingly the Examiner is unsure whether each of those three factors must be present in order for it to be considered a “safety alert condition”. For example, if the lights flash a different color than yellow or red, is it still considered an “alert”? How does this relate to the safety alert “condition”? If the user cannot do anything to resolve the condition is it still considered a “safety alert condition”? The Examiner notes there are one of the eight pages Applicant has indicated comprise a special definition for “safety alert condition”, the Examiner is completely unable to determine what is actually covered by the definition and what isn’t, and what criteria are used to judge whether something is a “safety alert condition” and what isn’t. 
Further, the claim is indefinite because it is unclear what information is being outputted to, and for claiming the electronic indicators output the visual alert to. It appears essential subject matter might be missing from the claims. 
Claim 2 is indefinite because it is unclear what the outputting information is being outputted to. It appears essential subject matter is missing from the claims. 
Claim 10 is indefinite for claiming that the control mode comprises a “status indications control mode” when it is unclear how indication of a status is a mode of control.  
Further, it is not clear what the outputting information is being outputted to. The claim appears to be missing essential subject matter. 
Further, the claim is indefinite because it is unclear how the mobility device is controlled “in accordance with” the “status” of the device, since it is unknown what a status are, and how a control of the mobility device (by some unknown person/thing) is achieved based on “status”, which remains undefined. 
Claim 13 is indefinite for referring to a left leg and a right leg, but there is no nexus between these elements and any other part of the invention, making it unclear what the legs belong to.
Claim 18 is indefinite because it is not known what “a low level safety alert condition” is. This is not a term known in the art. While the specification indicates that a constitutes a low battery level. For example, is 10% battery considered low battery level? What about 50%?  The specification doesn’t provide suitable guidance as to (1) what a “low level safety alert condition” entails (only one example is provided), and (2) where the delineation between a low level safety alert condition is with either no alert condition or a medium level alert condition.  Accordingly, the claim is unclear because the boundaries of the claim cannot be determined. 
Further, the claim is unclear for claiming when the electronic controller categorizes the safety alert condition as a low level safety alert condition - but there is no alternative as to what happens in the alternative (i.e. when the controller does not categorize the safety alert condition as a low level safety alert condition). Accordingly, it is unclear whether, if the controller simply does not categorize the alert as a low level safety alert condition, the controller of the prior art meets the limitations of the claim. 
 Claim 19 is indefinite for the same reasons as claim 18, as it both depends from claim 18 and also repeats much of claim 18. Further, it is unclear what a “caution indicator” is, as this is also not known in the art, and unclear how an electronic indicator outputs a “caution indicator”. 
Claim 21 is indefinite for the same reasons as claim 18: it is unclear what a “medium level safety alert condition” is. While the specification gives one example (15% 
Additionally, the claim is unclear for claiming when the electronic controller categorizes the safety alert condition as a medium level safety alert condition - but there is no alternative as to what happens in the alternative (i.e. when the controller does not categorize the safety alert condition as a medium level safety alert condition). Accordingly, it is unclear whether, if the controller simply does not categorize the alert as a medium (or low) level safety alert condition, the controller of the prior art meets the limitations of the claim. 
The claim is further indefinite for claiming that the controller controls the drive component “to drive the at least one joint component to limit torque” so as to “limit transitions between mobility modes”. First, it is unclear how the controller is controlling the drive component to drive a joint component but also limiting the torque. For example, a torque limiter would actually be a damper. It is unclear how the controller is supports to both drive the joint but also not drive it (i.e. dampen it).  Second, it is unclear what it means to “limit transitions between mobility modes” when the method has not actually indicated that there are mobility modes, let alone a transition from one to another, or even transitions between mobility modes. 
Claim 22 is indefinite for the same reasons as claim 21 and 19. 

Claim 24 is indefinite for the same reasons as claims 18 and 21: it is unclear what a “medium level safety alert condition” is. While the specification gives one example (5% battery level), it is unclear whether this is the only situation in which the medium level safety alert condition can be met. For example, could any temperature condition correspond to a “medium level safety alert condition”? Does any “fall” situation apply? If so, the boundaries of the claim are unclear. If not, the Examiner notes response should be made, indicating that the “medium level safety alert condition” corresponds directly to a 5% battery level. 
Additionally, the claim is unclear for claiming when the electronic controller categorizes the safety alert condition as a severe level safety alert condition - but there is no alternative as to what happens in the alternative (i.e. when the controller does not categorize the safety alert condition as a severe level safety alert condition). Accordingly, it is unclear whether, if the controller simply does not categorize the alert as a severe (or low or medium) level safety alert condition, the controller of the prior art meets the limitations of the claim. 
The claim is further indefinite for claiming that the controller controls the drive component “to limit torque to prevent movement of the at least one joint component” because it is unclear how the controller is controlling the drive component to drive a joint component but also limiting the torque. For example, a torque limiter would actually be a damper. It is unclear how the controller is supports to both drive the joint but also not drive it (i.e. dampen it). 
Claim 25 is indefinite for the same reasons as claim 24 and 19 (and 22). 
Claim 28 is indefinite because it is unclear what/who the safety alert condition is outputted to. 
Further, the claim is unclear for claiming that the controller controls the drive component “to drive the at least one joint component to limit torque”. This is unclear how the controller is controlling the drive component to drive a joint component but also limiting the torque. For example, a torque limiter would actually be a damper. It is unclear how the controller is supports to both drive the joint but also not drive it (i.e. dampen it).  
Further, the claim is unclear because it states that “mobility mode transitions of standing and walking are disallowed” when as the Examiner best understands, “walking” and “standing” are not transitions between mobility modes as the claim requires. 
Claim 30 is indefinite for claiming the controller drives the drive component to drive the joint component to “limit transitions between mobility modes”, since it is unclear what it means to “limit transitions between mobility modes” when the method has not actually indicated that there are mobility modes, let alone a transition from one to another, or even transitions between mobility modes.  Additionally, the claim depends from claim 28, which has indicated that the torque is limited “incrementally”. However, it is unclear what it means to limit torque incrementally, to limit transitions between standing/walking/sitting (which is what the two claims mean together).  
Further, this is unclear since claim 28, from which this depends, has indicated that the mobility mode transitions of standing and walking are “disallowed”. It is unclear 
Further, and as was noted in the rejection to claim 28 above, it is unclear how the drive component is both driven, as well as limited.
Claim 32 is indefinite, as it is unclear whether “the safety alert condition is a sensor fault of one of the sensors” indicates that the sensor being faulty is what triggers the safety alert condition, or whether the safety alert condition is a sensor fault, in other words the safety alert condition only arises when the sensor which otherwise keeps is operating normally is faulty. 
Further, it is unclear what it means to categorize a safety alert condition” “based on a characteristic of a sensor fault relating to an aspect of device use being sensed by the one of the sensors that is faulty” since it is unclear what a “characteristic” “relating to an aspect of device use” is. It is unclear first what the “device” is (is this perhaps related to the previously claimed “mobility device”?), and what a characteristic of “an aspect of device use” is.  
Additionally, it is unclear what is outputting the safety alert information, and what/who it is outputting this information to.  It appears essential subject matter is missing from the claim. 
The claim is unclear for claiming “outputting the safety alert indication depending upon the degree of severity of the sensor fault” because it is unclear whether the outputting occurs only when the degree of severity of the sensor fault is at a certain severity, that the output varies based upon the severity of sensor fault, or whether this means something else. It is additionally confusing based on the phrase before it, since 
Further, it is unclear how the mobility device is controlled “in accordance with the degree of severity of the sensor fault” when previous claims have already established that the control occurs based on the degree of severity of “the safety alert condition”, and “in accordance with the determined control mode of operation”. It is unclear whether the control is based upon all of these things, or whether the claims are misrepresenting the method.  The “outputting” and “categorizing” steps are indefinite for the same reasons. 
Additionally, it is unclear what it means to output the safety alert condition “depending upon the degree of severity of the sensor fault” and controlling the mobility device in accordance with the degree of severity of the sensor fault”, since it is unclear how there is a “degree of severity” of a sensor fault. Notably, if a sensor is faulty, it is faulty. It is unclear to the Examiner how there can be a less severe or more severe sensor fault. Additionally, it is unclear how control of the mobility device can be changed/governed in “accordance” with this degree of severity of sensor fault. It is unclear how a sensor fault directs control of a mobility device.
Claim 40 is indefinite because it is unclear what it means to categorize a safety alert condition” “based on a degree of severity based on a degree of reduced battery level” since it is unclear how a degree of battery can “categorize” a safety alert condition. 

The claim is unclear for claiming “outputting the safety alert indication depending upon the degree of reduced battery level” because it is unclear whether the outputting occurs only when the degree of reduced battery level is at a certain severity, that the output varies based upon the severity of reduced battery level, or whether this means something else. 
Further, it is unclear how the mobility device is controlled “in accordance with the degree of severity of the reduced battery level” when previous claims have already established that the control occurs based on the degree of severity of “the safety alert condition”, and “in accordance with the determined control mode of operation”. It is unclear whether the control is based upon all of these things, or whether the claims are misrepresenting the method.  The “controlling” and “categorizing” steps are indefinite for the same reasons. 
Additionally, it is unclear what it means to output the safety alert indication “depending upon the degree of reduced battery level” and controlling the mobility device in accordance with the degree of reduced battery level”, because it is unclear how control of the mobility device can be changed/governed in “accordance” with this degree of severity of sensor fault. It is unclear how a sensor fault directs control of a mobility device.
Claim 48 is indefinite for the same reasons set forth in the rejection to claim 1 above.
Claim 65 is indefinite for the same reasons as claim 18, above. 
Claim 68 is indefinite for the same reasons as claim 21 above. 
Claim 71 is indefinite for the same reasons as claim 24 above. 
Claim 74 is indefinite for the same reasons as claim 28 above. 
Claim 87 is indefinite for the same reasons as claim 40 above. 
Claim 92 is indefinite for the same reasons as claim 48 above. 
Claim 93 is indefinite for the same reasons as claim 45 above. 
Remaining claims are indefinite for depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 13, 18-19, 40, 45, 48, 35, 87, 92, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 20130197408 A1) hereinafter known as Goldfarb in view of Sandler et al. (US 20160045386 A1) hereinafter known as Sandler.
Regarding claim 1 Goldfarb discloses a method of controlling a mobility device including at least one drive component that drives at least one joint component (abstract; exoskeleton system with sensors, powered joints, and controller), the control method comprising:
providing said mobility device, which further includes an electronic controller for controlling operation of the at least one drive component  to selectively control the at least one joint component (abstract: controller generates control signals for powered joints);
storing, within said electronic controller, a control application to be executed by the electronic controller ([0058] microcontrollers which can be programmed);
providing, on said mobility device, a plurality of sensors to detect a state of the at least one drive component or joint component (abstract: sensors for determining a current motion/arrangement of the device);
providing, on said mobility device, a plurality of electronic indicators ([0057], [0075] “display or lights”); and 
executing the control application with the electronic controller to perform the steps of:
receiving sensor information from the sensors corresponding to operation of the mobility device (abstract: sensors for determining a current motion/arrangement of the device);
analyzing the sensor information and determining a control mode of operation based on the sensor information (abstract: controller is coupled to the sensors and determines a current state of the system); 
generating a control signal to control the electronic indicators to output a visual alert corresponding to the determined control mode of operation ([0075] indicates that there are electronic indicators to indicate “a state or transition”, or battery display.); and 
controlling the at least one drive component of the mobility device to selectively control the at least one joint component in accordance with the determined control mode of operation (abstract: controller generates control signals for the powered joints based on the current state);
wherein when the electronic controller determines that the control mode of operation is a device alerts control mode, the electronic controller further executes the control application to perform the steps of:
receiving the sensor information from the sensors corresponding to the operation of the mobility device and further corresponding to a safety alert condition regarding said operation of the mobility device ([0057] battery status is understood by the Examiner to be a “safety alert condition”);
categorizing the safety alert condition by a degree of severity ([0057] the battery status being indicated by a plurality of lights indicates to the Examiner that the “severity” of the power loss is indicated by those plurality of lights. Alternatively, see the obviousness rejection below with its supporting reference),
but is (alternatively) silent with regards to the alert condition being categorized by a degree of severity,
controlling the electronic indicators to output the information based on the degree of severity,
and controlling the mobility device based on the severity so as to modify torque being applied to a joint component.
However, regarding claim 1 Sandler teaches a method of control of a mobility device which includes an alert condition being categorized by a degree 
Goldfarb and Sandler are involved in the same field of endeavor, namely methods of controlling exoskeleton devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Goldfarb by having the display of Goldfarb indicate the degree of severity of an alert condition (such as is taught by Sandler), and to then allow the controller to incorporate that information into its control of joints, in order to properly utilize the feedback from sensors for modifying the device trajectory, thereby giving the user of the device more control in “alert condition” situations.
Regarding claim 10 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
wherein Sandler further teaches wherein when the electronic controller determines that the control mode of operation is a status indications control mode, the electronic controller further executes the control application to perform the steps of: receiving the sensor information from the sensors and determining a status of the mobility device, outputting the visual alert to indicate the status of the mobility device via the electronic indicators; and controlling the mobility device in accordance with the status of the mobility device as determined based 
Regarding claim 13 the Goldfarb Sandler Combination teaches  the method of claim 10 substantially as is claimed,
wherein Goldfarb further discloses the electronic indicators comprise a left side indicator and a right side indicator (Figure 2; items 206); and 
wherein Sandler further teaches the electronic controller controls the mobility device status to indicate a next step status in which a left or right leg is about to step ([0012] next-step position). The Examiner notes the Combination obviously teaches a left next step and right next step indicator, as the LEDs of Goldfarb are joint-specific.  
Regarding claim 18 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
wherein the Combination teaches when the safety alert condition is categorized to have a degree of severity corresponding to a low level safety alert condition, the electronic controller controls the at least one drive component to drive the at least one joint component in accordance with one or more modes of sitting, standing, walking, and transitions therebetween (the Examiner notes that the disclosures of Goldfarb and Sandler disclose normal operation even with warning lights being displayed. This is understood to be a “low level safety alert condition”). 
Regarding claim 19 the Goldfarb Sandler Combination teaches  the method of claim 18 substantially as is claimed,

Regarding claim 40 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
wherein Goldfarb further discloses wherein the safety alert condition is a reduced battery level ([0057]), 
and Sandler also teaches the safety alert condition is a reduced battery level ([0073]). The person of ordinary skill in the art would accordingly, at the time the invention was filed, would have found it obvious for the battery level to be indicative of the number of lights lit up in the array. 
Regarding claim 45 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
wherein Goldfarb further discloses the mobility device is a legged mobility exoskeleton device (Figure 2) comprising a plurality of drive components that drive a plurality of joint components including at least knee joint components and hip joint components (114, 112).
Regarding claim 48 the Goldfarb Sandler Combination teaches executing the method of claim 1 (see rejection to claim 1 above);

Regarding claim 65 see the rejection to claim 18 above.
Regarding claim 87 see the rejection to claim 40 above.
Regarding claim 92 see the rejection to claim 48 above.
Regarding claim 93 see the rejection to claim 45 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Sandler as is applied above in view of Caires et al. (US 20150025423 A1) hereinafter known as Caires.
Regarding claim 2 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
but is silent with regards to the control mode of operation comprising a standby mode which prevents transitions between mobility modes.
However, regarding claim 2 Caires teaches a walking assist device which includes a standby mode which prevents transitions between modes, the mobility modes including standing, walking, and sitting (Figure 33; [0227] standby mode prevents active movement). Goldfarb and Caires are involved in the same field of endeavor, namely methods of exoskeleton control. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Goldfarb Sandler Combination by having a standby control mode 
Further, regarding claim 2 since Goldfarb teaches that the state of the device is displayed with LED indicators ([0075]) the Examiner understands displaying whether the device is in standby mode to also be obvious (since the device being in standby mode is a state of the device).

Claims 21-22, 28, 30, 68, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Sandler as is applied above in view of Seyr et al. (US 20120226365 A1), hereinafter known as Seyr.
Regarding claim 21 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
wherein Sandler further teaches that there can be an array of lights, so that the number and position of lights illuminated is relative to signal strength ([0056]),
but is silent with regards to that being a safety alert condition, which results in the controller limiting the drive component from providing torque to the joint component to limit transitions between mobility modes.
However, regarding claim 21 Seyr teaches a method of controlling an orthotic device (Abstract) which includes a safety alert condition which has a medium degree of severity ([0012] increasing temperature, indicated by a warning signal [0017]), 

Goldfarb and Seyr are involved in the same field of endeavor, namely control of walking assist devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Goldfarb Sandler Combination by including a safety alert condition which limits the drive component from providing torque to the joint such as is taught by Seyr in order to protect the components of the walking assist device from a raised temperature, thereby increasing their longevity ensuring they do not raise to dangerous and damaging temperatures. 
Regarding claim 22 the Goldfarb Sandler Seyr Combination teaches  the method of claim 21 substantially as is claimed,
wherein the Combination further teaches the safety alert condition is categorized to have a degree of severity corresponding to a medium level safety alert condition, the electronic controller controls the electronic indicators to output a medium warning indicator (Sandler teaches the array of lights provide a visual 
Regarding claim 28 the Goldfarb Sandler Seyr Combination teaches  the method of claim 1 substantially as is claimed, 
wherein Sandler further teaches categorizing a safety alert condition by a degree of severity ([0007]),
and outputting the alert indication depending upon the degree of difference ([0056] the lights illuminate in proportion to the signal strength); 
but is silent with regards to the safety alert indication depends upon a degree of temperature elevation.
However, regarding claim 28 Seyr teaches a method of controlling an orthotic device (Abstract) which includes a thermal protection control which alerts the user to the device having an elevated temperature ([0017]) based on a degree of temperature elevation above a threshold operating temperature ([0017]); 
and controlling the mobility device in accordance with the degree of temperature elevation at which mobility mode transitions of standing and walking are disallowed by the electronic controller ([0020]), 
wherein the electronic controller controls the at least one drive component to drive the at least one joint component to limit torque incrementally as the temperature elevates above the threshold operating temperature ([0012]).

Regarding claim 30 the Goldfarb Sandler Seyr Combination teaches  the method of claim 28 substantially as is claimed,
wherein the Combination further teaches the electronic controller controls the at least one drive component to drive the at least one joint component to limit transitions between mobility modes, the mobility modes including standing, walking, and sitting, when the temperature is elevated above a first predetermined threshold temperature (Seyr [0012] indicates the device function is dependent on the operating temperature, and the speed is limited based upon an elevated temperature. As regards transitions between mobility modes, the Examiner notes that since Seyr teaches the controller slows the orthotic device down so less energy is dissipated (thereby causing further temperature increase). The Examiner understands that if the speed is limited, the ability of the device to transition between “mobility modes” (e.g. between walking and running) is also prevented)).
Regarding claim 68 see the rejection to claim 21 above.
Regarding claim 74 see the rejection to claim 28 above. 

Claims 24-25 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Sandler as is applied above in view of Flaherty et al. (US 20060167564 A1), hereinafter known as Flaherty.
Regarding claim 24 the Goldfarb Sandler Combination teaches  the method of claim 1 substantially as is claimed,
but is silent with regards to a safety alert condition having a severe condition so that the controller prevents movement of the joint component.
However, regarding claim 24 Flaherty teaches an exoskeleton device and method of control, which includes a severe safety alert condition which completely shuts down the system and device ([0111]). The Examiner understands complete shutdown of a device prevents it from its normal operation. Goldfarb and Flaherty are involved in the same field of endeavor, namely methods of control of exoskeleton devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Goldfarb Sandler Combination by having a severe warning condition shut down the exoskeleton device such as is taught by Flaherty in order to ensure a safety protocol is in place in event of an essential alarm, thus ensuring patient safety in case of a critical alarm. The Examiner further notes that in the Goldfarb Sandler Flaherty Combination, such a shutting down of the device would prevent the controller from sending control signals directing the drive component to drive the joint. 
claim 25 the Goldfarb Sandler Flaherty Combination teaches  the method of claim 24 substantially as is claimed,
wherein The Combination further teaches when the safety alert condition is categorized to have a degree of severity corresponding to a severe level safety alert condition and the electronic controller controls the electronic indicators to output a severe warning indicator (Sandler teaches an array of lights so the number and position illuminated is relative to signal strength [0056]; Goldfarb ([0057]) and Sandler ([0073]) also indicate that there can be a battery level status. Accordingly, the person of ordinary skill in the art understands that any level of lights being shown in relation to the battery level can be described as a “severe warning indicator”.
Regarding claim 71 see the rejection to claim 24 above.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Sandler as is applied above in view of van der Merwe et al. (US 20100268351 A1), hereinafter known as van der Merwe.
Regarding claim 32, the Goldfarb Sandler Combination teaches the method of claim 1 substantially as is claimed,
wherein Goldfarb and Sandler both teach categorizing a condition by a degree of severity (see the rejection to claim 1 above)
but is silent with regards to there being a sensor faults control mode.
However, regarding claim 32 van der Merwe teaches a sensor fault control mode which outputs a safety alert indication and controls the mobility 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/22/21